344 F.2d 331
UNITED STATES of America, Appellee,v.Buddy Bryant STRADFORD, Appellant.
No. 9758.
United States Court of Appeals Fourth Circuit.
Argued April 9, 1965.
Decided April 22, 1965.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, District Judge.
James Woolls, Alexandria, Va. (Court-assigned counsel), for appellant.
Plato Cacheris, First Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and STANLEY, District Judge.
PER CURIAM.


1
Upon consideration of the record and the arguments of counsel on brief and orally, we perceive no error in the judgment under review and we now affirm it.


2
Affirmed.